


Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made between THOMPSON CREEK METALS
COMPANY USA, a corporation existing under the laws of the Colorado (“Thompson
Creek”), and JACQUES PERRON (“Executive”).
WHEREAS Thompson Creek wishes to employ the Executive and the Executive wishes
to be employed by Thompson Creek in connection with the operation of the
business carried on by Thompson Creek and the Parent (the “Business”).
NOW THEREFORE IN CONSIDERATION OF the covenants and agreements contained in this
Agreement, and other good and valuable consideration including the Executive’s
Employment with Thompson Creek, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
DEFINITIONS
1.In this Agreement, in addition to those terms defined above and unless there
is something in the subject matter inconsistent therewith, the terms set forth
below shall have the following corresponding meanings:


“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with a Party, and the term "Affiliated"
has a corresponding meaning.


“Agreement” means this agreement between the Parties.


“Board” means the Board of Directors of the Parent from time to time.


“Cause” shall be deemed to exist in the event the Executive:


(a)
engages in gross or willful misconduct which causes substantial loss, damage or
injury to the property or reputation of Thompson Creek or any of its Affiliates,
including the Parent; or



(b)
has committed an act of fraud in connection with his Employment; or



(c)
has intentionally committed a material violation of applicable securities
legislation; or



(d)
materially breaches the Executive’s duties under this Agreement, including
without limitation the provisions of paragraph 6 and such breach is specifically
identified and is not cured within thirty (30) days after written notice thereof
by the Board to the Executive; or







--------------------------------------------------------------------------------




(e)
materially breaches a written, material Policy and such breach is specifically
identified and is not cured within thirty (30) days after written notice thereof
by the Board to the Executive.



“Change of Control” means the occurrence of any one or more of the following
events:
(a)
less than 50% of the Board being composed of Continuing Directors;

(b)
any Person, entity or group of Persons or entities acting jointly or in concert
(an "Acquiror") acquires or acquires control (including, without limitation, the
right to vote or direct the voting) of Voting Securities of the Parent which,
when added to the Voting Securities owned of record or beneficially by the
Acquiror or which the Acquiror has the right to vote or in respect of which the
Acquiror has the right to direct the voting, would entitle the Acquiror and/or
associates and/or affiliates of the Acquiror to cast or to direct the casting of
30% or more of the Parent's outstanding Voting Securities;

(c)
the Parent shall sell or otherwise transfer, including by way of the grant of a
leasehold interest or joint venture interest (or one or more subsidiaries of the
Parent shall sell or otherwise transfer, including without limitation by way of
the grant of a leasehold interest or joint venture interest) property or assets
(i) aggregating more than 50% of the consolidated assets (measured by either
book value or fair market value) of the Parent and its subsidiaries as of the
end of the most recently completed financial year of the Parent or (ii) which
during the most recently completed financial year of the Parent generated, or
during the then current financial year of the Parent are expected to generate,
more than 50% of the consolidated operating income or cash flow of Parent and
its subsidiaries, to any other Person or Persons (other than one or more
Affiliates of the Parent), in which case the Change of Control shall be deemed
to occur on the date of transfer of the assets representing one dollar more than
50% of the consolidated assets in the case of clause (i) or 50% of the
consolidated operating income or cash flow in the case of clause (ii), as the
case may be; or

(d)
in the event the Parent:

(i)
becomes insolvent or generally not able to pay its debts as they become due;

(ii)
admits in writing its inability to pay its debts generally or makes a general
assignment for the benefit of creditors; or

(iii)
institutes or has instituted against it any proceeding seeking:

a.
to adjudicate it as bankrupt or insolvent;


2



--------------------------------------------------------------------------------




b.
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors including any plan or compromise
or arrangement or other corporate proceeding involving or affecting its
creditors; or

c.
the entry of an order for the relief or the appointment of a receiver, trustee
or other similar official for it or for any substantial part of its properties
and assets, and in the case of any such proceeding instituted against it (but
not instituted by it), either the proceeding remains undismissed or unstayed for
a period of thirty (30) days, or any of the actions sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its properties and assets) occurs.

For the purposes of the foregoing, "Voting Securities" means Common Shares and
any other shares entitled to vote for the election of directors and shall
include any security, whether or not issued by the Parent, which are not shares
entitled to vote for the election of directors but are convertible into or
exchangeable for shares which are entitled to vote for the election of directors
including any options or rights to purchase such shares or securities.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Common Shares” means the common shares in the capital of the Parent.
“Continuing Director” means either:


(a)
an individual who is a member of the Board on the date this Agreement is
executed by the Parties; or



(b)
an individual who becomes a member of the Board, subsequent to the date this
Agreement is executed by the Parties, with the agreement of at least a majority
of the Continuing Directors who are members of the Board at the date that the
individual became a member of the Board.



“Employment” means the employment of the Executive in connection with the
Business and in accordance with the terms and conditions of this Agreement.


“Parent” means Thompson Creek Metals Company Inc., a corporation existing under
the laws of the Province of British Columbia, Canada.


“Party” means a party to this Agreement, and “Parties” has a similar extended
meaning.

3



--------------------------------------------------------------------------------




“Person” includes any individual, partnership, joint venture, trust,
unincorporated organization or any other association, corporation, or any
government or any department or agency thereof.


“Policies” mean the Thompson Creek Code of Conduct and Ethics and all other
written and material Thompson Creek policies, all of which are incorporated by
reference in and form part of this Agreement, and including such amendments
thereto as may occur from time to time.


“Termination” or “Termination of Employment” or “Termination of the Executive’s
Employment” or any similar variation thereof shall, for purposes of any payment
to be made to Executive, be interpreted to mean “separation from service” within
the meaning provided under Treasury Regulation section 1.409A-1(h); provided,
however, that the use of the term “Termination” does not mean that any payment
is necessarily due to the Executive, except as expressly stated in this
Agreement.


“Treasury Regulation” means a regulation issued under the Code.


“Triggering Event” means any one of the following events which occurs without
the express agreement in writing of the Executive:
 
(a)    a material adverse change in any of the duties, responsibilities, salary,
or bonus opportunity of the Executive as they exist, and with respect to
financial entitlements, the conditions under and manner in which they were
payable;


(b)    a material diminution of the title of the Executive;


(c)    a change in the person or body to whom the Executive reports, except if
such person or body is of equivalent rank or stature or such change is as a
result of the resignation or removal of such person or the persons comprising
such body, as the case may be, provided that this shall not include a change
resulting from a promotion in the normal course of business;


(d)    a material change in the location at which the Executive is regularly
required to carry out the terms of the Executive’s Employment, or a material
increase in the amount of travel the Executive is required to conduct as
described in paragraph 5; or


(e)    any action or inaction that constitutes a material breach by Thompson
Creek of this Agreement.


However, the Executive must provide written notification of any such event to
the Chief Executive Officer of Thompson Creek or the Board within 90 days of
having knowledge of the occurrence of any of the above in order to treat such
occurrence as a “Triggering

4



--------------------------------------------------------------------------------




Event” and Thompson Creek shall have 30 days from the date of receipt of such
notice to remedy the condition. After the expiration of such 30 day cure period
without remedy by the Thompson Creek, “Triggering Event” shall be deemed to
exist for 60 days after the end of the cure period.
AGREEMENT TO EMPLOY
2.Thompson Creek agrees to employ the Executive in connection with the Business
on the terms and conditions set out herein and the Executive agrees to accept
Employment on such terms. Executive represents that Executive is entering into
this Agreement voluntarily and that Executive’s employment hereunder and
compliance with the terms and conditions of this Agreement will not conflict
with or result in the breach of any agreement to which the Executive is a party
or by which the Executive may be bound or any legal duty that the Executive owes
or may owe to another.
TERM
3.The term of this Agreement and the Executive’s Employment shall commence on
November 1, 2013 or as otherwise agreed by Executive and Thompson Creek, and
terminate on the third anniversary of the date hereof, unless Executive’s
employment is sooner terminated pursuant to the termination provisions of this
Agreement by Thompson Creek or Executive. Commencing on the third anniversary of
the date hereof, and on each anniversary thereafter, the term of this Agreement
will automatically be extended for one additional year unless not later than 180
days prior to the expiration of the initial term or any extended term, Thompson
Creek has given written notice to the Executive that it wishes to terminate this
Agreement as per the terms set out in paragraph 15 (Without Cause). This
Agreement is subject to the following conditions, whether the Executive’s
Employment is within the initial three year term specified in this paragraph, or
the Executive’s Employment is within a renewal period specified in this
paragraph, or the term of the agreement is not renewed and terminates at the end
of the initial term:
(a)
the Executive's employment is subject to his qualifying for an acceptable visa
under U.S. immigration law.

(b)
Thompson Creek may terminate this Agreement and the Executive’s Employment at
any time as set out in paragraphs 14 (With Cause), 15 (Without Cause) and 18
(Disability) hereof;

(c)
the Executive may terminate this Agreement and the Executive’s Employment at any
time as set out in paragraph 15 (Triggering Event) and 17
(Resignation/Retirement) hereof;

(d)
Thompson Creek or the Executive may terminate this Agreement and the Executive’s
Employment upon the occurrence of a Change of Control as set out in paragraph 16
(Change of Control) hereof; or


5



--------------------------------------------------------------------------------




(e)
this Agreement and the Executive’s Employment are automatically terminated when
the Executive dies as set out in paragraph 19 (Death) hereof.



(f)
In the event that Thompson Creek gives notice to the Executive that it wishes to
terminate this Agreement at the end of the initial three year term or at the end
of any extended term without Cause, as defined in this Agreement, the Executive
shall receive the compensation set forth in Paragraph 15 of this Agreement.

DUTIES AND RESPONSIBILITIES
4.The Executive shall serve as Chief Executive Officer and shall perform such
duties and assume such responsibilities inherent in and consonant with
Executive’s position as an executive of Thompson Creek, and further will perform
such reasonable additional duties and responsibilities as the Chief Executive
Officer may require and assign to Executive including serving as an officer of
Affiliates, including the Parent, of Thompson Creek at no additional
compensation. The Executive’s authority, duties and responsibility shall be
consistent with such authority, duties and responsibilities that are customary
for the position of Chief Executive Officer including, without limitation:
supervising and managing all aspects of the Company's business; developing,
refining and implementing the Company's strategic growth plans; and overall
responsibility for the Company’s domestic and international operations. The
Executive shall report to the Board of Thompson Creek. The Executive’s regular
place of Employment shall be Thompson Creek’s offices in Littleton, Colorado.
Executive shall be appointed to the Board on the commencement of his employment.
5. The Executive shall at all times act in compliance with the Policies, and be
committed to safety and Executive’s contribution to Thompson Creek and its
Affiliates, including the Parent, as a whole. The Executive acknowledges that
Executive’s Employment will entail frequent travel, including to places where
the Parent and its Affiliates have operations, other than Executive’s regular
place of Employment.
CONFLICT OF INTEREST/DUTY OF LOYALTY
6.
(a)    The Executive agrees to devote all of Executive’s working time during
Executive’s Employment to the Business and shall not engage or have an interest
in any other enterprise, occupation or profession, directly or indirectly, or
become a principal, agent, director, officer or employee of another company,
firm or Person, as applicable, which will or may interfere with or conflict with
the Executive’s duties and responsibilities hereunder without the written
approval, not to be unreasonably withheld, of the Board.

(b)
If Thompson Creek determines that the Executive is in breach of this provision
and such breach is capable of cure, it shall provide written notice of the


6



--------------------------------------------------------------------------------




breach and afford the Executive 10 days to cure the breach. Failure by the
Executive to cure the breach within such 10-day period shall constitute Cause
for Termination of the Executive’s Employment. In the event of breach not
capable of cure, the breach by the Executive of this provision shall constitute
immediate grounds for Termination of the Executive’s Employment for Cause.
CONFIDENTIALITY AND NON-SOLICITATION
7.
(a)    The Executive agrees to keep the affairs of the Business, financial and
otherwise, strictly confidential and shall not disclose the same to any Person,
company or firm, directly or indirectly, during or after Executive’s Employment
by Thompson Creek except as reasonably necessary to carry out Executive’s
Employment duties or as otherwise authorized in writing by the Board or an
authorized committee thereof. The Executive agrees not to use such information,
directly or indirectly, for Executive’s own interests, or any interests other
than those of the Business, whether or not those interests conflict with the
interests of the Business, during or after Executive’s Employment by Thompson
Creek. The Executive agrees that all trade secrets, trade names, financial
information, client information, client files and processing and marketing
techniques, mineral properties, mineral exploration data or information or
mining or exploration proposals relating to the Business or disclosed to the
Executive in the course of Executive’s Employment shall become, on execution of
this Agreement, and shall be thereafter, as the case may be, the sole property
of Thompson Creek whether arising before or after the execution of this
Agreement.



(b)
The Executive covenants and agrees with Thompson Creek that he will not, at any
time during the term of this Agreement and for a period of twelve (12) months
thereafter, without the prior written consent of Thompson Creek, either directly
or indirectly solicit (for the purposes of enticing away from Thompson Creek or
its Affiliates), interfere with or endeavor to entice away from Thompson Creek
or its Affiliates any customer or employee of or consultant to Thompson Creek or
its Affiliates.

REMUNERATION
8.    The Executive shall be remunerated as follows during the term of this
Agreement:
(a)
a signing bonus of US$200,000, payable upon Thompson Creek’s first regular
payroll date following Executive’s first day of employment;

(b)
initial base salary of US$550,000 per annum payable bi-weekly which shall be
reviewed annually by the Board but in any event shall not be less than the
previous year’s base salary and consistent with the practice of Thompson Creek,
Executive will be eligible for an annual merit increase in January 2014,


7



--------------------------------------------------------------------------------




to the extent such increases are given generally to the company, or if otherwise
approved by the Board;
(c)
all benefits generally provided to executives of Thompson Creek effective as of
the date of this Agreement, including any profit-sharing or 401(k) plans,
employee stock purchase, group life, health hospitalization and disability
insurance plans and discount privileges, or such other benefits that may be
generally provided to executives of Thompson Creek from time to time on terms
determined by the Board or its designee, subject to the regular eligibility
requirements with respect to each of such benefit plans or programs, provided
however Executive’s participation in such benefit plans will be subject to the
then current terms and conditions of each such benefit plan, including
eligibility and compliance requirements and the Company shall have the right to
change, alter or terminate any such plan in its sole discretion;

(d)
four (4) weeks of vacation earned each year (hereinafter referred to as a
“Vacation Year”). Such amount shall be prorated for the Executive’s first
partial year of Employment; thereafter, the Executive’s Vacation Year shall
commence on January 1 and end on December 31 of the same year. Vacation must be
taken in the Vacation Year in which it is earned. If less than two weeks of
vacation are taken in any Vacation Year, then two weeks of unused vacation time
from that Vacation Year shall be carried forward into the next Vacation Year;
provided, however, Executive shall never have more than six (6) weeks of
vacation in Executive’s vacation bank. All other unused vacation shall be
forfeited, unless otherwise approved by the Board. Executive shall be paid upon
Termination of Employment for any unused vacation then existing in Executive’s
vacation bank, but shall not be paid for vacation that was previously forfeited;

(e)
Executive will receive relocation assistance provided in his move to the Denver
area, including but not limited to one house-finding trip up to seven days;
payment of closing costs associated with the purchase or lease of a new home in
the Denver area and home sale assistance for Executive’s real estate property in
Toronto, including transfer taxes, recording fees, real estate commissions/fees,
leasing and legal fees incurred; packing, transportation and insurance of
household goods; shipment of one personal vehicle; reimbursement of any loss on
the sale of privately owned automobile based on the difference between the book
value and the selling price; temporary living accommodations up to three months;
incidental moving allowance of $20,000 less applicable taxes; tax preparation
and advice services for both Executive’s Canadian and US income tax returns for
the years 2013 and 2014; visa processing and immigration assistance, including
all costs fees in attorneys’ fees; and




8



--------------------------------------------------------------------------------




(f)    the Company agrees to maintain Director and Officer insurance liability
coverage and indemnify Executive from any and all liability consistent with the
Bylaws of the Company and Colorado law.
9.    The Executive shall be eligible to participate in the Parent’s performance
bonus plan, as in effect from time to time, at the sole discretion of the Board;
provided, however, that for the first 12 months of his employment, the Executive
shall receive a minimum bonus equal to 90% of the Executive’s base salary during
such 12-month period. The Executive’s individual performance bonus criteria will
be developed in consultation between the Executive and the Board and determined
in the reasonable discretion of the Board. The Executive’s initial bonus target
will be 90% of base salary, with a maximum bonus opportunity of 180%, in each
case subject to change at the reasonable exercise of discretion of the Board.
10.    The Executive shall be entitled to participate in the Parent’s Long Term
Incentive Plan (LTIP), as in effect from time to time. The Executive may be
granted from time to time, at the sole discretion of the Board, any form of
compensation permitted under such plan. Upon commencement of employment
executive will receive the following:
(a)     400,000 stock options of which one third (1/3) will vest on the first,
second and third anniversaries of the Executive’s commencement of employment;
and
(b)     300,000 time-based Restricted Share Units (RSU’s) with one third (1/3)
of the RSU’s vesting on the first, second, and third anniversaries of the
Executive’s commencement of employment.
11.    All payments required to be made under this Agreement are subject to
statutory deductions, as applicable, including without limitation for income and
payroll taxes.
12.    (a)    Notwithstanding any other provision in this Agreement, if (i) on
the date of
Termination of Executive’s Employment with Thompson Creek, any of the Parent’s
stock is publicly traded on an established securities market or otherwise
(within the meaning of Code section 409A(a)(2)(B)(i)), and (ii) as a result of
such Termination, Executive would receive any payment under this Agreement that,
absent the application of this provision, would be subject to additional tax
imposed pursuant to Code section 409A(a) as a result of the application of Code
section 409A(a)(2)(B)(i), then such payment shall be payable on the date that is
the earliest of (x) six (6) months after Executive’s Termination date, (y)
Executive’s death or (z) such other date as will not result in such payment
being subject to Code section 409A sanctions.


(b)
It is the intention of the Parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Code section
409A. Each amount to be paid or benefit to be provided to Executive shall be
construed as a separate payment for purposes of Code section 409A


9



--------------------------------------------------------------------------------




to the fullest extent permitted therein. To the extent such potential payments
or benefits could become subject to such section, Thompson Creek shall cooperate
to amend the Agreement with the goal of giving the Executive the applicable
economic benefits in a manner that does not result in such sanctions being
imposed. Thompson Creek does not guarantee or warrant that such cooperation will
result in such sanctions not being imposed.


(c)
Except as otherwise permitted under Code section 409A, Thompson Creek shall not
accelerate or defer any payment under this Agreement.

REIMBURSEMENT OF EXPENSES
13.    All the Executive’s reasonable expenses related to the Business approved
in accordance with Policies will be reimbursed upon the submittal by the
Executive of an expense report with appropriate supporting documentation to
Thompson Creek. The Company shall pay the reasonable legal fees incurred by the
executive to review and negotiate this agreement in an amount not to exceed
$7,500.00.
TERMINATION BY EMPLOYER WITH CAUSE
14.    This Agreement and the Executive’s Employment may be terminated by
Thompson Creek summarily and without notice, and without payment of any
performance bonus, Without Cause Payment, Change of Control Payment, damages or
any other sums or payments whatsoever, except for base salary through the date
of termination, unused vacation, outstanding business expenses and all health
and medical insurance premiums through the end of the month in which termination
occurs as provided in paragraph 8 and except as otherwise required by law, in
the event that there is Cause for Termination of the Executive’s Employment as
defined in paragraph 1.
TERMINATION BY EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE UPON A TRIGGERING EVENT
15.    Despite the Term of this Agreement and the Executive’s Employment set
forth in paragraph 3:


(a)
This Agreement and the Executive’s Employment may be terminated without Cause on
notice by Thompson Creek to the Executive, or on notice by the Executive to
Thompson Creek upon the occurrence of a Triggering Event, in which case Thompson
Creek shall pay the Executive, within sixty days of the Executive’s Termination:
a lump sum equal to 24 months’ base salary (the “Without Cause Payment”) in
effect on the date that the notice of Termination is given (“Notice Date”); plus
accrued but unused vacation as of the Notice Date; plus a lump sum equivalent of
24 multiplied by the last monthly premium amount that Thompson Creek paid on the
Executive’s behalf for long-term disability insurance before the Termination of
the


10



--------------------------------------------------------------------------------




Executive’s Employment. The Executive shall also be paid a pro rated bonus with
respect to the year of Termination if a bonus otherwise would have been awarded
to the Executive had the Executive remained employed, with payment to be made at
the time the bonus would have been paid to Executive had the Executive remained
employed. All amounts paid by Thompson Creek hereunder shall be less required
withholdings.


(b)
Upon Termination of the Executive’s Employment pursuant to this paragraph 15,
Executive shall be entitled to elect to continue coverage for himself (and
Executive’s eligible dependents who were receiving coverage immediately prior to
Termination), for up to 24 months following Employment Termination, under the
medical and dental plans of Thompson Creek in which Executive was participating
immediately prior to such Employment Termination. Thompson Creek shall pay the
Executive's monthly premium directly to Thompson Creek's medical and dental
provider for (i) the first six months after Termination and (ii) following
Thompson Creek's administrative procedures for COBRA, Thompson Creek shall pay
the Executive's monthly COBRA premium directly to Thompson Creek's COBRA
administrator for up to 18 months. For the avoidance of doubt, the Parties
acknowledge that Executive’s right to elect COBRA coverage is not subject to
execution of a release. The monthly payments and coverage described in this
paragraph shall cease upon the Executive’s obtaining or being eligible to obtain
alternate coverage under the terms of any new employment.



(c)
If the Executive elects to convert the life and accidental death and
dismemberment insurance policy to an individual policy upon Termination of
Employment pursuant to this paragraph 15, Thompson Creek shall pay to the
Executive, by the end of each month, the Executive’s cost to continue such
individual policy, so long as the Executive maintains the individual policy and
provides proof of each monthly payment to Thompson Creek, but in no event shall
Thompson Creek pay such amount to Executive beyond the first anniversary of the
Executive’s Termination date.



(d)
The Executive shall only be paid the payments provided for in this paragraph 15
if the Executive has signed a general release of claims in a form satisfactory
to Thompson Creek, similar to the form of general release attached hereto as
Exhibit A. If the Executive does not sign a general release within 60 days of
Termination of Employment, no payments shall vest and no payments shall be made
to Executive pursuant to this paragraph 15.



(e)
Notwithstanding paragraph 16, if the Executive receives the payments provided
for in this paragraph 15, the Executive is not entitled to any payments pursuant
to paragraph 16.






11



--------------------------------------------------------------------------------




CHANGE OF CONTROL


16.
(a)    If at any time during the term of this Agreement there is a Change of
Control and within 12 months after such Change of Control (or in anticipation of
a Change of Control), Thompson Creek gives written notice of termination of this
Agreement and the Executive’s Employment for any reason other than Cause, or a
Triggering Event occurs and the Executive elects to terminate this Agreement and
Executive’s Employment by providing Thompson Creek with written notice which
Termination shall be effective on any date that the Executive provides in the
written notice to Thompson Creek in accordance with the procedure set forth in
the definition of Triggering Event (provided such date is within 12 months after
such Change of Control), then the Executive shall be entitled to receive what is
set forth in paragraph (b) below.

(b)
Subject to paragraph (a) above, upon Termination of Executive’s Employment
pursuant to this paragraph 16, the Executive shall be entitled to receive from
Thompson Creek the following:

(i)
within sixty (60) days of Termination of the Executive’s Employment, a lump sum
equal to 24 months’ base salary in effect on the date of the Executive’s
Termination (the “Change of Control Payment”); plus any unused vacation then
existing in the Executive’s vacation bank upon Termination of Employment, but
the Executive shall not be paid for vacation that was previously forfeited; plus
a lump sum equivalent to 24 multiplied by the last monthly premium amount that
Thompson Creek paid on the Executive’s behalf for long-term disability insurance
before the Termination of the Executive’s Employment, all amounts of which are
less required withholdings.

(ii)
a lump sum equal to 2 times the Executive’s target bonus in effect for the year
of Termination if a bonus otherwise would have been awarded to the Executive had
the Executive remained employed, with payment to be made at the time the bonus
would have been paid to Executive had the Executive remained employed, less
required withholdings.

(iii)
Executive shall be entitled to elect to continue coverage for the Executive (and
Executive’s eligible dependents who were receiving coverage immediately prior to
Termination), for up to 24 months following Employment Termination, under the
medical and dental plans of Thompson Creek in which Executive was participating
immediately prior to such Employment Termination. Thompson Creek shall pay the
Executive's monthly premium directly to Thompson Creek's medical and dental
provider for (i) the first six months after Termination and (ii) following
Thompson Creek's administrative procedures for COBRA, Thompson Creek shall pay
the Executive's


12



--------------------------------------------------------------------------------




monthly COBRA premium directly to Thompson Creek's COBRA administrator for up to
18 months. For the avoidance of doubt, the Parties acknowledge that Executive’s
right to elect COBRA coverage is not subject to execution of a release. The
monthly payments and coverage described in this paragraph shall cease upon the
Executive’s obtaining or being eligible to obtain alternate coverage under the
terms of any new employment.
(iv)
If the Executive elects to convert the life and accidental death and
dismemberment insurance policy to an individual policy upon Termination of
Employment pursuant to this paragraph 16, Thompson Creek shall pay to the
Executive, by the end of each month, the Executive’s cost to continue such
individual policy, so long as the Executive maintains the individual policy and
provides proof of each monthly payment to Thompson Creek, but in no event shall
Thompson Creek pay such amount to Executive beyond the third anniversary of the
Executive’s Termination date.

(v)
The Executive shall only be paid the payments provided for in this paragraph 16
if the Executive has signed a general release of claims in a form satisfactory
to Thompson Creek, similar to the form of general release attached hereto as
Exhibit A. If the Executive does not sign a general release within 60 days of
Termination of Employment, payment shall not vest and shall not be paid to
Executive and no payments shall be made pursuant to this paragraph 16.

(vi)
Notwithstanding paragraph 15, if the Executive receives the payments provided
for in this paragraph 16, the Executive is not entitled to any payments pursuant
to paragraph 15.

RESIGNATION/RETIREMENT
17.     Subject to paragraph 15 (Triggering Event) and 16 (Change of Control),
this Agreement and the Executive’s Employment may be terminated on notice by the
Executive to Thompson Creek by giving ninety (90) days’ written notice. Should
the Executive terminate this Agreement and Executive’s Employment pursuant to
this paragraph 17, the Executive shall not be entitled to the Without Cause
Payment, Change of Control Payment, damages or any other payments or sums
whatsoever, except for base salary through the date of termination, unused
vacation, outstanding business expenses as provided in paragraph 8, as may be
provided pursuant to Thompson Creek or the Parent’s bonus program, and except as
otherwise required by law; provided, however, that if the Executive retires
pursuant to this paragraph 17 after age 62 or any such earlier age as may be
provided pursuant to Thompson Creek or the Parent’s bonus program then the
Executive shall be entitled to a pro rated bonus with respect to the year of
Termination if a bonus otherwise would have been awarded had the Executive
remained employed, with payment to be made at the time the bonus would have been
paid to Executive had the Executive

13



--------------------------------------------------------------------------------




remained employed (less withholdings). Should the Executive terminate this
Agreement and the Executive’s Employment pursuant to this paragraph 17, Thompson
Creek in its sole discretion may designate an effective date of the Executive’s
Termination of Employment earlier than the 90th day and shall pay the Executive
the equivalent number of days base salary in lieu of notice. Such amount shall
be payable upon Thompson Creek’s next regularly scheduled payday.
DISABILITY


18.    If the Executive suffers a physical or mental impairment that renders the
Executive unable to perform the essential functions of the Executive’s position
for a period of six (6) consecutive months, Thompson Creek may deem Executive’s
Employment and this Agreement to have been Terminated, consistent with
applicable law. The Executive’s eligibility for long-term disability and other
such benefits, if any, will be determined pursuant to the applicable benefit
plans or programs and/or applicable law. The Executive shall be paid for any for
base salary through the date of termination, unused vacation, outstanding
business expenses and all health and medical insurance premiums through the end
of the month in which termination occurs. The Executive shall also be paid a pro
rated bonus with respect to the year of Termination if a bonus otherwise would
have been awarded to the Executive had the Executive remained employed, with
payment to be made at the time the bonus would have been paid to Executive had
the Executive remained employed.


DEATH


19.    Should this Agreement and the Executive’s Employment Terminate by virtue
of the Executive’s death, a pro rated bonus shall be paid to the Executive’s
beneficiary, as designated by the Executive, if a bonus otherwise would have
been awarded to the Executive had the Executive not died, with payment to be
made at the time the bonus would have been paid to Executive had the Executive
remained employed. The only other payments due to the Executive’s beneficiary
shall be for any earned compensation and any unused vacation and as otherwise
required by law.
COOPERATION WITH RESPECT TO INVESTIGATIONS, CLAIMS OR LITIGATION.
20.    During Executive’s employment and at all times thereafter, should
Thompson Creek become involved in any investigation, claim or litigation
relating to or arising out of Executive’s past, present, or future duties with
Thompson Creek or with respect to any matters of which Executive has knowledge,
Executive agrees to fully, truthfully and in good faith, cooperate with Thompson
Creek with respect to such investigation, claim or litigation. Subject to the
provisions of applicable law, and provided that such investigation, claim or
litigation is not the result of the Executive engaging in business practices
which qualify as Cause under this Agreement, Thompson Creek shall reimburse
Executive for reasonable out-of-pocket expenses incurred to provide such
cooperation, and shall provide hourly compensation at a rate not to exceed the
equivalent hourly rate of Executive’s base salary

14



--------------------------------------------------------------------------------




at Termination for each hour of Executive’s time spent in such cooperation not
including travel.
DETERMINATION OF BENEFITS UNDER CODE SECTION 280G
21.    In the event that any payment or benefits received or to be received by
Executive pursuant to this Agreement ("Benefits") would (a) constitute a
"parachute payment" within the meaning of Code section 280G, and (b) but for
this subsection, would be subject to the excise tax imposed by Code section
4999, or any comparable successor provisions (the "Excise Tax"), then the
Benefits shall be either: (i) provided to Executive in full, or (ii) provided to
Executive as to such lesser extent which would result in no portion of such
Benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of Benefits,
notwithstanding that all or some portion of such Benefits may be taxable under
the Excise Tax. To the extent Benefits need to be reduced pursuant to the
preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. Executive agrees to cooperate fully with Thompson Creek to determine
the benefits applicable under this paragraph.
SEVERABILITY
22.    The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision, and any
invalid provision will be modified to the extent necessary to make it
enforceable, or if not possible, will be severed from this Agreement.
GOVERNING LAW
23.    This Agreement shall be governed by and shall be considered, interpreted
and enforced in accordance with the laws of Colorado, except and only to the
extent that specific laws of Canada are referenced in this Agreement. The
Executive hereby agrees to the exclusive jurisdiction of the courts of Colorado
in the event of a dispute between Thompson Creek and the Executive.
ASSIGNMENT
24.    This Agreement inures to the benefit of and is binding upon the
Executive, as well as Thompson Creek, Parent, and the successors and/or assigns
of each. Executive hereby consents to Thompson Creek’s or Parent’s assignment of
any and all of its interests in this Agreement.
RECOURSE ON BREACH

15



--------------------------------------------------------------------------------




25.    The Executive acknowledges that damages would be an insufficient remedy
for a breach of this Agreement and agrees that Thompson Creek and the Parent may
apply for and obtain any relief available to it in a court of law or equity,
including injunctive relief, to restrain breach or threat of breach of this
Agreement or to enforce the covenants contained herein, and, in particular, the
covenants contained in paragraph 7 herein, in addition to rights Thompson Creek
and the Parent may have to damages arising from said breach or threat of breach.
The Executive hereby waives any defenses the Executive may or can have to strict
enforcement of this Agreement by Thompson Creek and the Parent. Furthermore, the
Executive acknowledges and agrees that the Executive’s obligations to Thompson
Creek and its Affiliates, including the Parent, under this Agreement are
material to Thompson Creek’s willingness to provide Termination and other
benefits to the Executive and, without prejudice to any other rights Thompson
Creek and the Parent may have, a breach by the Executive of such obligations
will constitute cause for Thompson Creek or the Parent to cease making any
payments and providing such other benefits.
WAIVER OF BREACH
26.    The waiver by Thompson Creek of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach by the Executive.
HEADINGS
27.    All headings in this Agreement are for convenience only and shall not be
used for the interpretation of this Agreement.
INDEPENDENT LEGAL ADVICE
28.    The Executive agrees that the Executive has had independent legal advice
or the opportunity to receive same in connection with the execution of this
Agreement and has read this Agreement in its entirety, understands its contents
and is signing this Agreement freely and voluntarily, without duress or undue
influence from any party. The Parties agree that no part of this Agreement
should be construed against either Party on the basis of authorship.
NOTICE
29.    Any notice required or permitted to be made or given under this Agreement
to either Party shall be in writing and shall be sufficiently given if delivered
personally, or if sent by prepaid registered mail to the intended recipient of
such notice at:
(a)    in the case of Thompson Creek, to:


Thompson Creek Metals Company USA
Attn:    Chairman of the Board
26 West Dry Creek Circle, Suite 810

16



--------------------------------------------------------------------------------




Littleton, Colorado 80120
U.S.A.
(b)    in the case of the Executive, to the last address on file with Thompson
    Creek:


or at such other address as the Party to whom such writing is to be given shall
provide in writing to the Party giving the said notice. Any notice delivered
personally to the Party to whom it is addressed shall be deemed to have been
given and received on the day it is so delivered or, if such day is not a
business day, then on the next business day following any such day. Any notice
mailed shall be deemed to have been given and received on the fifth business day
following the date of mailing.
ACKNOWLEDGEMENTS
30.    By accepting employment with Thompson Creek, the Executive acknowledges
and consents to:
(a)
Thompson Creek monitoring the Executive’s access to and use of Thompson Creek’s
electronic media services (including but not limited to telephones, computers,
blackberries, and other electronic devices) in order to ensure that the use of
such services is in compliance with Thompson Creek’s Policies and is not in
violation of any applicable laws. The Executive acknowledges and agrees that the
Executive has no expectation of privacy with respect to such services; and

(b)
The Executive complying with Thompson Creek’s obligations to report improper or
illegal conduct by any director, officer, employee or agent of Thompson Creek or
its Affiliates, including the Parent, under any applicable securities, criminal
or other law, which may include reporting conduct of the Executive.

GUARANTEE OF PAYMENT
31.    In the event Thompson Creek is unable to meet its financial obligations
under the terms of this Agreement, the Parent agrees to assume such obligations
to the extent owing and not satisfied. Such guarantee is not intended to and
does not increase the amount of any obligations under the terms of this
Agreement. Notwithstanding any other provision in this Agreement, Executive
shall not be a compensated employee of the Parent by virtue of this Agreement.





17



--------------------------------------------------------------------------------




SURVIVAL
32.    Paragraphs 7, 15, 16, 20, 21, 22, 23, 24, 25, 26, 31, 32, 33, 35 and 36
shall survive the Termination of this Agreement and the Executive’s Employment
and shall continue in full force and effect according to their terms.
ENTIRE AGREEMENT
33.    As of its date of execution below, this Agreement supersedes all prior
agreements, whether written or oral, express or implied between the Parties, and
constitutes the entire agreement between the Parties; provided that, to the
extent the Parties shall enter into a separate indemnification agreement, such
indemnification agreement shall be incorporated into and form part of this
Agreement. The Parties agree that there are no other collateral agreements or
understandings between them except as set out in this Agreement.


AMENDMENT


34.    This Agreement may be amended only in writing signed by the Parties.


PAYMENT PURSUANT TO RELEASE


35.    Notwithstanding anything to the contrary in this Agreement, in the event
that a payment to be made under this Agreement provides for the deferral of
compensation pursuant to section 409A of the Code and is pursuant to this
Agreement to be made to Executive within sixty days of the Executive’s
Termination of Employment but only upon the execution (and, if applicable, the
nonrevocation) of a general release, then, if such sixty-day period begins in
one taxable year of Executive and ends in a subsequent taxable year of
Executive, such payment shall only be made in such subsequent taxable year.


RECOUPMENT


36.    The Executive acknowledges that he will be subject to recoupment policies
adopted by Thompson Creek or the Parent pursuant to the requirements of
Dodd-Frank Wall Street Reform and Consumer Protection Act or other law or the
listing requirements of any national securities exchange on which the common
stock of the Parent is listed.

18



--------------------------------------------------------------------------------






The Parties hereto have duly executed this Agreement.
THOMPSON CREEK METALS
COMPANY USA
 
JACQUES PERRON


 
 
 
/s/ Timothy Haddon
 
/s/ Jacques Perron
Timothy Haddon
 
Signature
 
 
 
August 1, 2013
 
August 1, 2013
Date
 
Date
 
 
 
THOMPSON CREEK METALS COMPANY INC., ONLY AS TO THE GUARANTEE IN PARAGRAPH 31
 
 
 
 
 
/s/ Timothy Haddon
 
 
Timothy Haddon
 
 
 
 
 
August 1, 2013
 
 
Date
 
 






19



--------------------------------------------------------------------------------






EXHIBIT A


CONFIDENTIAL WAIVER AND RELEASE AGREEMENT


This Confidential Waiver and Release Agreement ("Agreement") is entered into
between [INSERT NAME OF OFFICER] ("Executive") and Thompson Creek Metals Company
USA ("Thompson Creek"). For the purpose of this Agreement, the term “Thompson
Creek” includes any company or affiliate related to Thompson Creek Metals
Company USA, in the past or present, including but not limited to Thompson Creek
Metals Company Inc.; the past and present officers, directors, executives,
employees, shareholders, attorneys, agents and representatives of Thompson
Creek; any present or past executive or employee benefit plan sponsored by
Thompson Creek and/or the officers, directors, trustees, administrators,
executives, employees, attorneys, agents and representatives of such plan; and
any person who acted on behalf of Thompson Creek or on instruction from Thompson
Creek.


Executive and Thompson Creek agree as follows:


1.    Executive's Termination of Employment. Executive’s employment with
Thompson Creek was terminated effective __________, 20__.


2.    Executive’s Continuing Obligations to Thompson Creek and Agreement Not to
Disparage Thompson Creek. Executive acknowledges and agrees that Executive has,
and will abide by, continuing obligations to Thompson Creek, including the
obligations set forth in Executive’s Employment Agreement.


Executive further acknowledges and agrees that by reason of Executive’s position
with Thompson Creek, Executive was given access to confidential information,
including trade secret information, with respect to the business affairs of
Thompson Creek. Executive represents that Executive has held all such
information confidential and will continue to do so. Executive has not retained
any confidential information or documents, including but not limited to trade
secret information, obtained as a result of or in connection with Executive’s
employment. Further, Executive will not defame, slander or otherwise disparage
Thompson Creek, its business, or its representatives.


3.    Consideration for Executive. Executive acknowledges and agrees that
Thompson Creek has paid Executive all amounts, and has provided Executive with
all benefits, to which Executive is entitled through and including the date that
Executive executes this Agreement, and that Executive is not entitled to any
further payments or benefits, other than as set forth below.


Thompson Creek will provide Executive with the following additional specified
items as consideration in exchange for this Agreement, including Executive’s
waiver and release of Thompson Creek:

20



--------------------------------------------------------------------------------






(a)
Upon Executive’s execution of this Agreement and upon expiration of the time
period for revocation set forth in paragraph 11(e) below, Thompson Creek will
provide Executive with: [set forth applicable consideration provided for in the
Employment Agreement, depending on the nature of Executive’s termination (e.g.,
retirement, without cause, change of control, etc.)]



(b)
Notwithstanding any other provision in this Agreement, if (i) on the date of
termination of Executive’s employment with Thompson Creek, any of Thompson
Creek’s stock is publicly traded on an established securities market or
otherwise (within the meaning of U.S. Internal Revenue Code section
409A(a)(2)(B)(i)), and (ii) as a result of such termination, Executive would
receive any payment under this Agreement that, absent the application of this
provision, would be subject to additional tax imposed pursuant to section
409A(a) of the Code as a result of the application of section 409A(a)(2)(B)(i)
of the Code, then such payment shall be payable on the date that is the earliest
of (i) six (6) months after Executive’s termination date, (ii) Executive’s death
or (iii) such other date as will not result in such payment being subject to
Code section 409A sanctions.



(c)
It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such section, Thompson Creek shall cooperate to amend the Agreement
with the goal of giving the Executive the applicable economic benefits in a
manner that does not result in such sanctions being imposed. Thompson Creek does
not guarantee or warrant that such cooperation will result in such sanctions not
being imposed.



(d)
Except as otherwise permitted under Code section 409A, Thompson Creek shall not
accelerate or defer any payment under this Agreement.



(e)
Executive will indemnify and hold Thompson Creek harmless from any costs,
liability or expense, including reasonable attorney's fees, arising from the
taxation, if any, of any amounts received by Executive pursuant to this
Agreement, including but not limited to any penalties or administrative
expenses.



4.    Executive Waiver and Release of Thompson Creek. In exchange for the
consideration set forth in this Agreement, Executive, and Executive’s
representatives, successors and assigns, waive, release and forever discharge
Thompson Creek from any and all claims, demands, damages, losses, obligations,
rights and causes of action, whether known or unknown, including but not limited
to, all

21



--------------------------------------------------------------------------------




claims, causes of action or administrative complaints that Executive now has or
has ever had against Thompson Creek relating in any way to Executive’s
employment or termination of employment with Thompson Creek.


Without limiting the generality of the foregoing terms, the scope of Executive’s
waiver and release under the Agreement specifically includes but is not limited
to: any and all claims for breach of contract and any other claim under the
common law, including but not limited to claims for tort, breach of implied
contract, wrongful discharge, breach of a covenant of good faith and fair
dealing, intentional infliction of emotional distress, or defamation; any and
all claims under any state or local statutory or common law, including but not
limited to claims under the Colorado Anti-Discrimination Act; any and all claims
under any federal statutory or common law, including but not limited to claims
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and 1871, the Equal Pay Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the National Labor Relations Act, the Occupational Safety and
Health Act, the Rehabilitation Act, Executive Order 11246, the Worker Adjustment
and Retraining Notification Act, and employment-related claims under the
Employee Retirement Income Security Act, all as amended, and any and all
regulations under such laws; any and all claims under any Canadian law,
including but not limited to all federal, provincial and local laws; and any and
all claim for damages (including but not limited to claims for compensatory or
punitive damages), injunctive relief, attorney’s fees and costs, and equitable
relief.


Executive agrees not to bring any lawsuits against Thompson Creek relating to
the claims that Executive has released and not to accept any damages pursued by
any other entity or person on Executive’s behalf.


5.    Reservation of Executive’s Rights. Nothing contained in this Agreement
waives or releases any rights Executive may have to: (a) continue group health
insurance coverage pursuant to applicable law; (b) receive any benefits in which
Executive may have vested in under any retirement plan; (c) make any claim for
unemployment benefits; (d) make any claim relating to the validity of this
Agreement under the ADEA as amended by the OWBPA (however, nothing in this
Agreement is intended to reflect any party’s belief that the waiver of
Executive's claims under the ADEA is invalid or unenforceable, it being the
intent of the parties that such claims are waived); (e) file an administrative
charge with the Equal Employment Opportunity Commission (“EEOC”) (however,
Executive agrees that Executive will not be entitled to any further recovery of
any kind from Thompson Creek in the event the EEOC or any other administrative
agency pursues a claim on Executive's behalf or arising out of Executive's
administrative charge); (f) to make any claim under workers’ compensation; or
(g) to make any other claim that cannot be released by law.



22



--------------------------------------------------------------------------------




6.    Confidentiality of Agreement. Executive agrees to keep this Agreement
confidential and will not communicate the terms of this Agreement, the facts or
circumstances giving rise to this Agreement, or the fact that such Agreement
exists, to any third party except, as necessary, Executive’s immediate family,
accountants, or legal or financial advisors, provided that they agree to be
bound by this paragraph 6, or otherwise as required by law or court order.


7.    Enforcement. In the event that there has been a breach of any provisions
of this Agreement by Executive, Thompson Creek will be entitled to recover
reasonable costs and attorneys' fees in any legal proceeding to enforce this
Agreement.


8.    Severability. If any provision of this Agreement is declared by any court
of competent jurisdiction to be invalid for any reason, such invalidity shall
not affect the remaining provisions of this Agreement, which shall be fully
severable, and given full force and effect.


9.    Governing Law and Venue. This Agreement shall be construed in accordance
with the laws of the State of Colorado. Any dispute regarding, relating to or
arising under this Agreement or the facts giving rise to the Agreement shall be
litigated in Colorado, and Executive expressly agrees to the personal and
subject matter jurisdiction of the state and federal courts in Colorado.


10.    Entire Agreement. Thompson Creek and Executive understand and agree that
this Agreement contains all the agreements between Thompson Creek and Executive
relating to Executive’s employment and termination of employment with Thompson
Creek, other than the continuing obligations set forth in the Amended and
Restated Employment Agreement.


11.    Acknowledgements. Executive specifically acknowledges and agrees that by
entering into this Agreement and in exchange for the consideration described in
paragraph 3 above to which Executive otherwise would not be entitled, Executive
is waiving and releasing any and all rights and claims that Executive may have
arising from the Age Discrimination in Employment Act, as amended, which have
arisen on or before the date of execution of this Agreement.


Executive further expressly acknowledges and agrees that:


(a)
EXECUTIVE HAS READ AND UNDERSTANDS THIS AGREEMENT AND IS ENTERING THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY.

    
(b)
Executive understands and agrees that, by signing this Agreement, Executive is
giving up any right to file legal proceedings against Thompson Creek arising on
or before the date of the Agreement. Executive is not waiving (or giving up)
rights or claims that may arise after the date the Agreement is executed.


23



--------------------------------------------------------------------------------






(c)
EXECUTIVE IS HEREBY ADVISED IN WRITING BY THIS AGREEMENT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT. EXECUTIVE REPRESENTS THAT THIS AGREEMENT
HAS BEEN FULLY EXPLAINED BY THE EXECUTIVE’S ATTORNEY, OR THAT EXECUTIVE HAS
WAIVED CONSULTATION WITH AN ATTORNEY, CONTRARY TO THOMPSON CREEK’S
RECOMMENDATION.



(d)
Executive understands and represents that Executive has had twenty-one (21) days
from the day Executive received this Agreement, not counting the day upon which
Executive received it, to consider whether Executive wishes to sign this
Agreement. Executive further acknowledges that if Executive signs this Agreement
before the end of the twenty-one (21) day period, it will be Executive’s
personal, voluntary decision to do so and Executive has not been pressured to
make a decision sooner.



(e)
Executive further understands that Executive may revoke (that is, cancel) this
Agreement for any reason within seven (7) calendar days after signing it.
Executive agrees that the revocation will be in writing and hand-delivered or
mailed to Thompson Creek. If mailed, the revocation will be postmarked within
the seven (7) day period, properly addressed to THOMPSON CREEK METALS COMPANY
USA, Attn: Chief Executive Officer, 26 West Dry Creek Circle, Suite 810,
Littleton, Colorado 80120 USA; and sent by certified mail, return receipt
requested. Executive understands that Executive will not receive any payment
under this Agreement if Executive revokes it, and in any event, Executive will
not receive any payment until after the seven (7) day revocation period has
expired.



I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS ENTIRE AGREEMENT BEFORE
SIGNING IT:


 
 
 
EXECUTIVE
 
 
 
 
DATED:
 
 
 
 
 
 
[INSERT NAME OF OFFICER]
 
 
 
THOMPSON CREEK METALS COMPANY USA
 
 
 
 
DATED:
 
 
 
 
 
 
Name
 
 
 
 
 
 
 
 
 
 
 
Title


24

